NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0193n.06

                                       Case No. 19-4268

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                                Apr 15, 2021
                                                                           DEBORAH S. HUNT, Clerk
JAHMIR CHRISTOPHER FRANK,                            )
                                                     )
       Plaintiff-Appellant,
                                                     )        ON APPEAL FROM THE
                                                     )        UNITED STATES DISTRICT
v.
                                                     )        COURT FOR THE SOUTHERN
                                                     )        DISTRICT OF OHIO
GOOD SAMARITAN HOSPITAL OF
                                                     )
CINCINNATI, LLC,
                                                     )                            OPINION
       Defendant-Appellee.                           )


BEFORE: ROGERS, BUSH, and LARSEN, Circuit Judges.

       PER CURIAM. The district court dismissed Jahmir Frank’s suit for negligent destruction

of medical records after Frank failed to make any argument that Ohio recognizes such a tort. His

brief before us is similarly “devoid of any legal argument” in that regard. Cooper v. Commercial

Sav. Bank, 591 F. App’x 508, 509 (6th Cir. 2015). The striking legal emptiness of his brief means

that he abandoned the argument and forfeited his appeal. Id. Accordingly, we affirm.